Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In the instant case, Applicant uses the phrase: “The present disclosure provides.”

Drawings
The drawings are objected to because the view numbers are smaller than the numbers used for reference characters.  See 37 CFR 1.84(u)(2).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of reinforcing plates” must be shown or the feature(s) canceled from claim 3. Note Fig. 4 only shows one reinforcing plate.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device” in claim 7.
“Device” is a generic placeholder that is coupled with the functional language “heating” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification fails to disclose the required information related to the “heating device” in claim 7. Please refer to the 112(b) rejection of claim 7 in the section below for additional details and explanation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the blade" in line 7. Line 6 recites “a plurality of blades.”  It is unclear if the blade of line 7 is the same or different than the plurality of blades of line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the blade” will be treated as one of the plurality of blades.

Claim 1 recites the limitation "the arc-shaped chord length" in line 7. Line 7 recites “the blade (32) is arc-shaped.”  It is unclear if the arc-shape is the same or different than the arc-shaped chord length.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the arc-shaped chord length” will be treated as the cross-section of the blade.

Claim 1 recites the limitation “the range” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the fixed plate" in line 1.  Claim 1 recites “two fixed plates.”  It is unclear which of the two fixed plates Applicant is referring to in claim 2.  

Claim 2 recites the limitation "the ends of the blades" in line 2.  First, “the ends” is not previously recited in claim 1.  Secondly, it is unclear if “the blades” includes all of or only some of “the plurality of blades” recited in claim 1.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the ends of the blades” will be treated as: “an axial end of each of the plurality of blades.”  And “the fixed plates” will be treated as “each respective fixed plate.” 
 
Claim 2 recites the limitation "the blades" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the blades” of line 3 are all of or only some of “the plurality of blades” of claim 1.  For purposes of examination, “the blades” will be treated as “the plurality of blades.” 

 Claim 3 recites the limitation "the blades" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the blades” of line 2 are all of or only some of “the plurality of blades” of claim 1.  For purposes of examination, “the blades” will be treated as “the plurality of blades.” 

Claim 4 recites the limitation "the blades" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the blades” of line 1 are all of or only some of “the plurality of blades” of claim 1.  For purposes of examination, “the blades” will be treated as “the plurality of blades.”

Claim 4 recites the limitation "the axis direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation "the end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the end” of line 1 is the same as the recited “one end” of claim 5 or if “the end” represented the other end of the cross-flow wind wheel.  For purposes of examination, “the end” will be treated as “the other end of the cross-flow wind wheel.”

Claims 2-7 each at least depend from a previous indefinite claim and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Regarding claim 7, the claim limitation “heating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0029 mentions a PTC heating device, but it isn’t clear what structure is implied to perform the function in the claim. Therefore, claim 7 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200158137 A1 (Wang).

Regarding claim 1, Wang discloses: A warm air blower (fan heater 100; Fig 1), comprising a shell (volute 33; Fig 2), a support (base 10; Fig 1), a cross-flow wind wheel (cross-flow wind turbine 31; Fig 2) and a volute tongue (component highlighted in the annotated version of the reference’s figure 2, hereinafter referred to as Fig 2a below), wherein the cross-flow wind wheel and the volute tongue are arranged in the shell (Fig 2), the cross-flow wind wheel is located between the volute tongue and the shell (Fig 2), and the support is connected with the shell (Fig 2); and the cross-flow wind wheel comprises two oppositely arranged fixed plates (upper and lower fixing plates 311 as shown in figs 3 and 5) and a plurality of blades (blades 315; Fig 3 and Fig 5) connected between the two fixed plates (Fig 3 and Fig 5), the cross section of the blade is arc-shaped (paragraph 0051).

[AltContent: textbox (Fig 2a, annotated from Wang. The highlighted component identifies the volute tongue, which Wang does not explicitly identify.)]
    PNG
    media_image1.png
    960
    512
    media_image1.png
    Greyscale


Wang does not disclose: the range of the arc-shaped chord length of the blades is 9-10 mm (millimeters).
However, Wang does disclose the range of the arc-shaped chord length of the blades is 6-8 mm (paragraph 0018; claim 3; Fig 4; blades 315). Since the applicant has not disclosed that a chord length of -10 mm serves any particular advantage or particular purpose, or that it solves a stated problem, and it appears that a 6-8 mm chord length identified by Wang would perform equally well with a 9-10 mm chord length as specified by the applicant, it would have been an obvious matter of design choice for a person having ordinary skill in the art to choose either chord length of 9-10 mm or 6-8 mm.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.

Regarding claim 2, Wang further discloses: the fixed plate is circular (fixing plate 311; Fig 3 and Fig 5), the ends of the blades penetrate through the fixed plates and extend outwards (blades 315; fixing plate 311; Fig 3 and Fig 5), and the blades are evenly distributed along the circumferential outer edges of the fixed plates at intervals (claim 1; Fig 4).

Regarding claim 3, Wang further discloses: a plurality of reinforcing plates (plurality of reinforcing plates, no reference number, but see the annotation in the annotated version of the reference’s figure 2 below; paragraph 0046; component highlighted in the annotated version of the reference’s figure 2, hereinafter referred to as Fig 2b below) are further arranged between the two fixed plates at intervals (paragraph 0046; Fig 2), and the blades penetrate through the reinforcing plates and extend outwards (paragraph 0046; Fig 2).

[AltContent: textbox (Fig 2b, annotated from Wang. The highlighted component identifies the plurality of reinforcing plates.)].
    PNG
    media_image2.png
    960
    558
    media_image2.png
    Greyscale


Regarding claim 4, Wang further discloses: the blades are arranged between the two fixed plates in a rightward inclined mode along the axis direction of the cross-flow wind wheel (paragraph 0006 identifies “the blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine”), and included angles theta are formed between the blades and the fixed plates (paragraph 0006 identifies “and an inclined angle θ formed between the blades and the fixing plates”; Fig 3).
Wang does not disclose: the angle theta ranges from 80° to 90°.
However, Wang does disclose in paragraph 0006 the angle theta is no less than 85° and no more than 88°, which falls within the claimed range. Additionally, the claimed range of 80° to 90° which partially extends beyond Wang’s range of 85° to 88° is a specification of form, proportions, or degree. Courts have established that a change in form, proportions, or degree "will not sustain a patent" (Smith v. Nichols, 88 U.S. 112, 118-19 (1874)) and is not inventive, rather a form of routine optimization which would be obvious to a person having ordinary skill in the art. Because a person having ordinary skill in the art would understand the range disclosed by Wang to be in the same general range identified within the claim, the difference is held to be obvious.

Regarding claim 5, Wang further discloses: one end of the cross-flow wind wheel is provided with a rotating shaft (cross-flow wind turbine 31; rotating shaft 3111; paragraph 0064; Fig 5), the shell is provided with a first bearing sleeve (volute 33; bearing sleeve 331; paragraph 0064; Fig 2), and the rotating shaft is accommodated in the first bearing sleeve (shaft 3111; bearing sleeve 331; paragraph 0064; Fig 2).

Regarding claim 6, Wang further discloses: the end, away from the rotating shaft, of the cross-flow wind wheel is provided with a second bearing sleeve (cross-flow wind turbine 31; shaft sleeve 3113; paragraph 0067; Fig 3), the warm air blower further comprises a motor arranged on the shell (motor 35; volute 33; paragraph 0067; Fig 2) , and the second bearing sleeve is arranged on an output shaft (output shaft 351; Fig 3) of the motor in a sleeving mode (shaft sleeve 3113; output shaft 351; motor 35; paragraph 0067; Fig 2 and Fig 3).

Regarding claim 7, Wang further discloses: the warm air blower (fan heater 100; Fig 1) further comprises a heating device (heating assembly, no reference number; paragraph 0042). Wang identifies in paragraph 0042 that the heating device (heating assembly) is enclosed within the shell 50, and in paragraph 0041 that the shell 50 is disposed on the support (base 10; Fig 1). Therefore, Wang discloses that the heating device is arranged on the support. Given the design of base 10, evident in Fig 1, it is descriptively one and the same to identify that the heating device is arranged on the base 10, or alternatively arranged in the base 10.

Conclusion

The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US-20110318189-A1 (Teraoka)
US-20090104017-A1 (Park)
US-20100158689-A1 (Nishino)
The above references are cited for teaching relevant aspects of transverse blowers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Art Golik whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR PAUL GOLIK/               Examiner, Art Unit 3745                                                                                                                                                                                         
/David E Sosnowski/               SPE, Art Unit 3745